COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-182-CV
 
 
 
IN 
RE DAVID L. SMITH                                                              RELATOR
 
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
A: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
 
DELIVERED: 
May 24, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.